EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 is replaced with the following:
8. The external medical device of claim 7, wherein the output features or functions of the external medical device comprise at least one of the following: a) an order or a sequence of one or more alarms, alerts, or instructions issued by the external medical device, b) a type of the one or more alarms, alerts, or instructions issued by the external medical device, c) a frequency of occurrence of one or more alarms, alerts, or instructions issued by the external medical device, and/or d) an escalation pattern of the one or more alarms, alerts, or instructions issued by the external medical device.
Examination Note
As reflected above, claim 8 has been changed to reincorporate "instructions" in options (a)-(d) of the claim, and to delete option (e) from the claim.  In light of the amendment to claim 1 to include a "response requested by alarms or alerts", this is the appropriate correction to overcome the previous 112(b) rejection, which was only directed at option (e) of the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792